 RETAIL STORE EMPLOYEES UNION, LOC. 876Retail Store Employees Union, Local No. 876,RetailClerksInternationalAssociation,AFL-CIOandBarbaraFrazier. Case 7-CA-9881(3)June 27, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn February 26, 1974, Administrative Law JudgeAlvinLieberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order dismissing the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedorder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The trial inthis proceeding, with all parties represented, was held beforeme in Detroit, Michigan, on several days between October17 and 24, 1973, upon the General Counsel's complaint,'dated March 13, 1973, and Respondent's answer.I. JURISDICTIONThe complaint alleges, and the answer admits, that Re-spondent,whoseprincipaloffice is located in Detroit, Mich-igan,isa labor organization chartered by Retail ClerksInternational Association,AFL-CIO (R.C.I.A.).The com-plaint further alleges, and the answer also admits, that dur-iThe complaint was issued pursuant to a charge filed on October17, 1972,by Barbara Frazier alleging that her discharge by Respondent was violativeof the National Labor Relations Act113Ing 1972 Respondent transmitted in excess of $100,000 inper capitataxes directly from Detroit to R.C.I.A., in Wash-ington,D.C., where its headquarters are maintained. Ac-cordingly, I find that Respondent is engaged in commercewithin the meaning of the National Labor Relations Act, asamended (the Act), and that the assertion of jurisdictionover this matter by the National Labor Relations Board (theBoard) is warranted.Chain Service Restaurant, Luncheonette& Soda Fountain Employees, Local 11, AFL-CIO,132NLRB 960, 961, enfd. in this respect 302 F.2d 167 (C.A. 2,1962).11THE PLEADINGSAND RESPONDENT'S MOTION TODISMISS THECOMPLAINT FOR FAILURE TO STATE A CLAIMThe complaint alleges that at all material times BarbaraFraizer and her husband, Curtis Frazier, "were regular andfull dues paying members of the Respondent in good stand-ing";2 that Barbara Frazier had been employed by Re-spondent;3 and that on October 13, 1972,4 Respondentdischarged Barbara Frazier 5 "because of [her] and/or herhusband's refusal to support Horace Brown for the positionof respondent's secretary-treasurer and because of her and/or her husband's refusal to support the internal union cam-paign to oust the then incumbent secretary-treasurer, Her-schelWomack." 6 The complaint further asserts, as aconclusion of law, that by discharging Barbara Frazier forthe reason set forth above Respondent violated Section8(a)(1) and (3) of the Act.7Except with respect to Barbara Frazier's employment byRespondent and her discharge on October 13, the answerdenies all the foregoing allegations of the complaint. It alsoavers that "the Complaint fails to state a claim upon whichrelief can be founded."At the outset of the trial, Respondent orally moved todismiss the complaint on the ground that it^ did not state"cause of action." After hearing argument, I reserved deci-2This allegation was added to the complaint by way of amendment duringthe trial3 Barbara Frazier and her husband were reqwred to be members of Re-spondent as a condition of their employment.4 All dates hereinafter mentioned without stating a year fall within 1972.5Curtis Frazier, who had also been employed by Respondent, was dis-charged on October 16.6 In about August 1972, Brown, who was then Respondent's president, butnot, as his title would imply, its highest official, mounted a drive to removeWomack from his position as Respondent's secretary-treasurer and chiefexecutive officerWomack ultimately resigned and, on October 2, Brownsucceeded to his position.In pertinent part these sections provideSec 8(a) it shall be unfair labor practices for an employer-(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7 .(3) by discrimination in regard to hire or tenure of employment.to encourage or discourage membership in any labor organizationSection 7, insofar as relevant, states*Sec. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection and shall also have the right to refrain from any and all suchactivities.212 NLRB No. 31 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDSion on this motion, which I now grant .8On January 16, 1974, Respondent, in writing, renewed itsmotion to dismiss the complaint, asserting that the Board's"decision ... inRetail Clerks Union, Local 770 [RetailClerks International Association, AFL-CIO (Local 770)],208NLRB No. 54, decided January 14, 1974, requires dismissalherein." This assertion is contested in a brief submitted bythe General Counsel, which I have carefully considered.IiiTHE BOARD'S DECISIONINLOCAL 770InLocal 770,a complaint issued alleging that a unionviolated Section 8(a)(1) and (3) of the Act by discharging sixemployees, whose employment was conditioned upon theirmembership in the union, because they supported and cam-paigned for the unsuccessful candidate for the presidency ofthe union. The facts inLocal 770,as summarized by theBoard,are as follows:The record evidence shows that Respondent [Local770] is a local union with approximately 25,000 mem-bers. It has an office staff composed of approximately100 employees. These employees are under the direc-tion and control of the union president who serves asthe chief executive officer in charge of the administra-tive offices. None of Respondent's employees are rep-resented by an outside labor organization and all arerequired as a condition of employment to becomemembers of Respondent Union after 30 days.With respect to the six employees in question, theevidence shows that they were all discharged on No-vember 12, 1971, the day after the intraunion election.All had been active during the election campaign andhad openly supported the candidacy of President De-Silva's opponent. They attended meetings, stuffed en-velopes, and passed out literature for the oppositioncandidate. One of the employees performed functionsfor the opposition candidate commonly associatedwith those of a campaign manager. Several of the em-ployees allegedly made remarks favorable to the oppo-sition candidate to union members at the union offices.The decision to discharge the six employees wasmade solely by the president (and chief executive offi-cer) of Respondent. At the time of the discharge, Presi-dent DeSilva stated that he took the action in the bestinterest of the membership... .The foregoing facts, the Board found, did not establish aviolation of either Section 8(a)(1) or (3) of the Act by Local8Upon completion of the arguments on Respondent's motion and afterreserving decision, I heard the evidence offered in connection with thecomplaint's allegations and the answer's denials I informed the parties,however, that I would decide Respondent's motion before considering theevidenceMy reason for adopting this procedure. as was made plain, was thatshould Respondent'smotion be granted a decision on the evidence presentedwould be obviated Accordingly, in dealing with Respondent's motion, mat-ters outside the complaint which were presented during the evidentiary phaseof this proceeding have not been taken into account,except to the extent thatthey are explanatory of the complaint, or have a bearingon the argumentsmade in support of, or in opposition to, Respondent's motion770. Concerning the latter, the Board concluded:In order to find a violation of Section 8(a)(3) of the Act,there has to be evidence to show that the dischargeswere motivated by union animus and that the conductwould have the foreseeable effect of eitherencouragingor discouraging union membership. Here, we muststart with the fact that each of the six employees wasalready a member of Respondent Union and that they,like their fellow employees, were required to secure andretain membership in the Union as a condition of em-ployment. There is no evidence that any of these em-ployees attempted to resign his membership. On thecontrary, theirinterestclearly was to effectingmanage-rial change within the organization itself, an objectivewhich required that they maintain their status as mem-bers of the Union. Likewise, there is no evidence thatany of, these employees was engaged in concerted orunion activities in seeking a separate and independentrepresentative for the purpose of collectivebargainingwith Respondent. Accordingly, in view of the lack ofany evidence of encouragement or discouragement ofunion membership by those who were discharged, weshall dismiss the complaint insofaras italleges a viola-tion of Section 8(a)(3) of the Act.The Board then gave consideration to whether the dis-charge of the six employees in question for supporting De-Silva'sopponent for the union's presidencywastransgressive of Section 8(a)(1) of the Act. In holding thatitwas not the Board had the following to say:Turning to the question of whether the discharge of thesix employees by Respondent violated Section8(a)(1)of our Act, we wouldreiteratethe fact that these em-ployees were not engaged in organizing activities forthe purpose of seeking a separate and independent rep-resentative.Nor were they seeking to redress griev-anceswithintheframeworkoftheexistingemployer-employee relationship. Rather, it would seemthat the thrust and purpose of their activities was toeffect a change in the top management of their Em-ployer Union, the election activities merely serving asthe means by which this goal could be accomplished.However, an employee of a union, like any other em-ployee, has no protected right to engage in activitiesdesigned solely for the purpose of influencing or pro-ducing changes in the management hierachy. Nor, inpursuing such an object, are the employees in any morefavorable posture when these efforts are directed to-wards a group outside the internal organizationitself,such as the union membership or the stockholders ofa corporation. An attempt by the dischargees to influ-ence the selection of their chief executive officer is notbrought within the protection of the Act because theemployer happens to be a union. . . Consequently,forthereasons set out above, we find thatRespondent's conduct does not violate Section 8(a)(1)of the Act. RETAIL STORE EMPLOYEES UNION, LOC. 876115IV THE RESOLUTION OF RESPONDENTS MOTIONIt is settled law that in considering a motion to dismiss acomplaint for failing to state a cause of action all its well-pleaded allegations are deemed to be admitted? In con-formity with this principle it must be taken as true thatRespondent, a union, discharged its employee-member,Barbara Frazier, because, as stated in the complaint, sherefused "to support Horace Brown for the position ofRespondent's Secretary-Treasurer and because of her .. .refusal to support the internal union campaign to oust thethen incumbent secretary-treasurer, Herschel Womack."10In other respects the material averments of the complaintin the instant case resemble the factual findings made inLocal 770with two exceptions. The complaint does notallege that Barbara Frazier, whose discharge is the subjectof this proceeding, was required, as a condition of her em-ployment by Respondent to be a member of Respondent.Nor does it allege that Barbara Frazier was not representedby an outside labor organization. The evidence, however,furnishes what was omitted. As Womack, Respondent's for-mer secretary-treasurer testified, it was "a requirement foremployment with the union" that Barbara Frazier "belongto the union," and Barbara Frazier, herself, indicated thatshe was not represented by an outside labor organization.This being the case, it seems to me that the Board's deci-sion inLocal 770dictates the granting of Respondent'smotion to dismiss the complaint. The General Counseltakes a contrary position. He argues, in essence, that be-cause, as shown by the evidence, Barbara Frazier did notactively supportWomack in the intraunion campaignwaged by Brown to unseat Womack and succeed toWomack's position, but merely refused to support Brown in9The same ruledoes not applyto "legal conclusions cast in the form offactual allegations."Pauhng v McElroy, et al., 278F.2d 252, 254 (C.A D.C ).cert. denied364 U S 83510 See In.6, above,for a gloss on this allegation of the complaint.his efforts to attain those ends, Respondent's consequentdischarge of Barbara Frazier was violative of Section8(a)(1)of the Act. I do not agree. tlThe General Counsel thus draws a distinction betweensupporting one aspirant for union office by employee-mem-bers of the union, as was engaged in by the employee-members inLocal 770,and the refusal to support the other,as isthe situation here. But this, as I see it, insofar as thisproceeding is concerned, is a distinction without a differ-ence. In the context of this case both are merely oppositesides of the same coin. The Board's rationale, expressed inLocal 770,in finding no violation of the Act in a union'sdischarge of employee-members who campaigned for a los-ing contender for union office, also covers, in my opinion,a discharge for refusing to support the winner.Accordingly, on the authority ofRetail Clerks Union, Lo-cal 770 Retail Clerks International Association, AFL-CIO,208 NLRB No. 54, and pursuant to Section 102.35 (h) of theBoard's Rules and Regulations, Respondent's motion todismiss the complaint is granted.ORDERRespondent having moved to dismiss the complaint is-sued herein on March 13, 1973, for failing to state a causeof action, due deliberation having been had thereon, andgoodcauseappearing therefor, it is ordered that the com-plaint herein be, and the same hereby is, dismissed.11 In his brief the General Counsel appears to argue that Barbara Frazier'sdischarge was violative only of Sec. 8(a)(1) of the Act. Concerning thecomplaint's allegationthat the dischargewas also an unfairlabor practicewithin the meaning of Sec. 8(a)(3), the General Counsel merely states in afootnote that "The Board inLocal 770found that, since the employeesinvolved were union members and did not resign from membership, therewas no evidence of encouragement or discouragement of membership with[sic] Section 8(a)(3) of the Act " It seems,therefore,that the General Counselis not pressing the 8(a)(3) aspect of the complaint Even if this is not the case,and the General Counsel still stands upon the complaint's conclusional alle-gation that Respondent's termination of Barbara Frazier's employment wasviolative of Sec.8(a)(3), it is my opinion, in view of what the Board said inLocal 770,that this allegation lacks ment